Shaw, C. J.
The defendants admit themselves to be common carriers of merchandize, and the action is brought against them in that capacity. The only question brought up by the exceptions is, whether Haven, called as a witness by the defendants, and objected to by the plaintiffs, on account of interest, was competent or not.
In opening the defence, the counsel stated that the defendants expected to prove that the whole quantity of flour, forwarded by the plaintiffs, had been delivered from their depot in Worcester. The witness, being examined on the voir dire, testified that he was in the employ of the defendants, when this flour arrived ; that he was a freight-house laborer, to load and unload cars and deliver freight; that it was his duty to deliver freight which came there.
It is not easy, perhaps, to draw a precise line between the cases of servants called by their masters, where the matter drawn in question is the carelessness and negligence of the servant, and cases where servants and agents are called to testify to acts done in the usual course of their employment, and where their masters may gain or lose by their testimony. In the former, they are held to be incompetent; in the latter, they are competent. Perhaps the true distinction is this; that where, by the pleadings and issue, or the actual state of the inquiry, the question is upon the liability of one to answer, in consequence of the negligence or carelessness of a partic liar servant, and where the servant may be liable over, in an action to the master, such servant shall be held *508incompetent for his employer, without a release; because, in a suit over against the servant, the verdict and judgment, in the case in which he is offered, would be evidence for the employer against the servant, either as to the main fact, or as to the amount of damages sustained. But where the question is of a general nature, as in trover or case for the non-delivery of property, no such use could be made of the judgment, and the objection to the competency of the witness would not exist. It is difficult to perceive the interest which the witness has in the present suit, when we consider that such interest must be direct, and not contingent, possible or uncertain, and that it must be ah interest in the event of the suit, and not merely in the question or subject matter. Bent v. Baker, 3 T. R. 27. The witness is not called to disprove his own negligence. Such fact is not directly or necessarily charged, or drawn in question. Green v. New River Co. 4 T. R. 590. Noble v. Paddock, 19 Wend. 457.
But the precise ground on which we decide that this witness was competent is, that the case is within that well established exception to the general rule, which admits agents, factors, brokers, carriers, and subordinate agents and servants in all departments of business, to testify, as competent witnesses, to the receipt and payment of money, the delivery oí goods, and all acts usually done by such classes of persons, within the scope of their ordinary occupation and employment. It is founded on those considerations of general expediency, growing out of the usual order and course of business; and without such modification of the general rule, business would be greatly impeded. A different rule would operate as a great obstruction to the transactions of merchants, ship owners, carriers and other dealers; but it would nearly prevent the operations of corporate companies, who must act entirely through various classes of officers and agents. 1 Greenl. on Ev. §§ 416, 417.
The only case cited in the argument, which seems opposed to this view, is that of Fuller v. Wheelock, 10 Pick. 135. That case is very different from the present. There the *509witness was the authorized agent of the plaintiff to receive the money, and had given his receipt for it. Upon the evidence, therefore, he was immediately liable to the plaintiff, in an action for money had and received; and he was called, without a release, to testify to facts which would exonerate him from such action. Besides; he was not a general agent, called to testify to acts in the usual course of his employment, but was specially authorized, and for aught that appears to the contrary, by power of attorney, to do that particular act. That case is not an authority applicable to the present.

jExceptions overruled.